Citation Nr: 0525387	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from August 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran was service connected for PTSD, rated as 10 
percent disabling, in a rating decision dated in April 1997.  
A 30 percent rating was awarded by a decision dated in 
February 1998.  The veteran did not appeal that rating.  

In May 2002, the veteran filed a claim seeking an increased 
rating for his PTSD.  In the rating decision dated in 
September 2003, the veteran's rating was increased to 100 
percent, effective May 16, 2002, the date his claim for an 
increased rating was received by VA.  The veteran appealed 
this effective date, claiming that it should be awarded from 
the time he became unable to work, which he has variously 
claimed occurred in 1998 or 1999.  

The effective date of an increased rating is generally the 
date of receipt of the claim, or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o) (2004).  In 
this case, the veteran's claim for an increased rating was 
received on May 16, 2002, and that is the effective date 
assigned by the RO for the veteran's 100 percent award.  
However, an earlier effective date may be warranted if it can 
be shown that an earlier informal claim was made by the 
veteran, or that the increase was warranted within a year 
preceding the claim.  See 38 C.F.R. §§ 3.155, 3.400 (2004).  
In his substantive appeal, received in July 2004, the veteran 
noted that he had been treated at the Kansas City Vet Center 
by a Ms. S.L., who was not otherwise identified.  The veteran 
questioned why there was no report of treatment from her.  
Additionally, he claimed to have received treatment at a 
Kansas City VA facility from 2000 onward.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 (2004) will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  In short, once a 
formal claim for compensation has been allowed, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

The Board will remand in order to obtain any VA treatment 
records reflecting treatment prior to May 16, 2002, in case 
such records contain what may be considered an informal claim 
for an increased rating.  On remand the veteran should also 
be asked to identify, and the RO should obtain, any other 
records of treatment between February 1998--the date of the 
30 percent award was made--and May 16, 2002, the date already 
awarded by the RO for the 100 percent rating.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Review of the record discloses that 
the veteran has not been adequately informed of the 
information and evidence necessary to substantiate his claim, 
and has not been adequately advised as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting.  See Quartuccio v. Principi , 
16 Vet. App. 183 (2002).  The Board will therefore also 
remand this appeal in order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant case.  (A VCAA notice letter was 
sent in November 2002 that mentioned the claim for increase, 
but it did not otherwise notify the veteran of what was 
required to substantiate such a claim.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the 
veteran should be:  (1) told of the 
information or evidence that is 
necessary to substantiate his claim; 
(2) told of the information or 
evidence that VA will seek to 
provide on his behalf; (3) told of 
the information or evidence that he 
is expected to provide; and (4) 
requested to provide any evidence in 
his possession that pertains to the 
claim for an earlier effective date 
for the award of the 100 percent 
rating.

2.   In its contact with the 
veteran, the RO should request that 
he identify the names, addresses, 
and approximate dates of treatment 
for all health care providers, VA 
and private, who may possess 
additional records pertinent to 
establishing an earlier effective 
date for the award of 100 percent 
for PTSD.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical 


records identified by the veteran 
which have not been secured 
previously.  

Specifically, the RO should seek to 
obtain the treatment records from 
S.L., of the Kansas City Vet Center, 
and any other VA records prepared 
prior to May 16, 2002.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of any additional medical records 
they may have obtained on their own 
which have not been secured 
previously.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

